Title: To Benjamin Franklin from Jonathan Belcher, 26 April 1754
From: Belcher, Jonathan
To: Franklin, Benjamin


Sir
Elizabeth Town (N.J.) April 26: 1754
As you are not only a lover of Learning but without a Compliment an Ornoment to it in the Age wherein you live you will forgive the freedom I take in Recommending to your Favour and Friendship Mr. John and Samuel Winthrop two worthy young Gentlemen making a Journey this Way partly for their Health as also to see this Country. The elder is Professer of Phylisophy at Harvard College in New England and the other is an Officer of the Supreme Court of the Massachusetts Bay. They are descended from one of the first families in New England and their deceas’d Father was my Particular Friend and Acquaintance and after saying these things I will only add that any Respect or Civility you are pleas’d to shew them I shall take as a fresh Instance of your Real Regard for Sir Your hearty Friend and Servant.
Mr. Franklin per Messrs: Winthrops
